IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,115-01


                      EX PARTE STEVEN CEASAR URESTI, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. A-39,257-A IN THE 70th DISTRICT COURT
                              FROM ECTOR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of manslaughter and

sentenced to twenty years’ imprisonment.

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

failed to timely file a notice of appeal or motion for new trial. Specifically, Applicant alleges that

counsel did not file a motion for new trial until fifty-seven days after sentence was pronounced in
                                                                                                       2

open court.1

        After remand, the trial court recommends granting Applicant an out-of-time appeal and states

the following in its findings of fact, in pertinent part:

        Trial Counsel failed to timely file Applicant’s Motion for New Trial (or Notice of
        Appeal) because he mistakenly believed the deadline for filing the Notice of Appeal
        was 30 days from the date the judgment was signed and not, as is the law, 30 days
        from the date sentence was pronounced in open court.

This finding of fact and the trial court’s recommendation to grant relief are not supported by a

response from counsel. A response was explicitly ordered by this Court in its previous remand order.

        After obtaining a response from counsel, the trial court shall make findings of fact and

conclusions of law as to whether Applicant was denied his right to a meaningful appeal because

Applicant’s counsel failed to timely file a notice of appeal. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: December 10, 2014
Do not publish




        1
            Appellate counsel was not appointed until after the motion for new trial was filed.